Title: Enclosure: Lord Hawkesbury to Rufus King, 7 May 1802
From: Hawkesbury, Lord
To: King, Rufus



Confidential
Downing Street [London]7th: May, 1802.
Sir,

I have the Honour to acknowledge the Receipt of your Confidential Letter of the 21st: Ultimo. It is impossible that so important an Event, as the Cession of Louisiana by Spain to France, should be regarded by the King in any other Light, than as highly interesting to His Majesty and to the United States, and should render it more necessary than ever, that there should subsist between the two Governments that Spirit of Confidence, which is become so essential to the Security of Their respective Territories and Possessions.
With regard to the free Navigation of the Mississippi, I conceive that it is perfectly clear, according to the Law of Nations, that in the Event of the District of Louisiana being ceded to France, that Country would come into the Possession of it, subject to all the Engagements which appertained to it at the Time of Cession; and that the French Government could consequently alledge no colourable Pretext for excluding His Majesty’s Subjects, or the Citizens of the United States, from the Navigation of the River Mississippi.
With regard to the second Question in Your Letter, I can have no Difficulty in informing you that no Communication whatever has been received by His Majesty from the Government of France or Spain, relative to any Convention or Treaty for the Cession of Louisiana or of the Floridas; and I can at the same Time most truly assure you that His Majesty has not in any Manner, directly or indirectly acquiesced in or sanctioned this Cession.
In making this Communication to you for the Information of the Government of the United States, I think it right to acquaint you that His Majesty will be anxious to learn their Sentiments on every Part of this Subject, and the Line of Policy which they will be inclined to adopt, in the Event of this Arrangement being carried into Effect.
